         Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_____________________________________
                                     )
SANDRA MADDEN,                       )
                                     )
      Plaintiff,                     )
                                     )               Civil Action No.
      v.                             )               20-10565-FDS
                                     )
ASCENSUS COLLEGE SAVINGS             )
RECORDKEEPING SERVICES, LLC,         )
                                     )
      Defendant.                     )
_____________________________________)

                            MEMORANDUM AND ORDER ON
                           DEFENDANT’S MOTION TO DISMISS

SAYLOR, C.J.

       This is an action arising out of an employment termination. From April 2012 until June

2019, plaintiff Sandra Madden was senior vice president and general counsel at defendant

Ascensus College Savings Recordkeeping Services, LLC. In June 2019, she was terminated.

She has filed suit asserting various claims arising out of her employment and termination,

including breach of contract, violation of the Equal Pay Act, and gender discrimination.

Defendant has moved to dismiss three of those claims pursuant to Fed. R. Civ. P. 12(b)(6) for

failure to state claims upon which relief can be granted.

       The motion to dismiss does not address the claims for violation of the Equal Pay Act or

for gender discrimination. Instead, defendant seeks to dismiss the claims for breach of contract,

breach of the implied covenant of good faith and fair dealing, and defamation. Unfortunately,

the complaint (and plaintiff’s briefing) is a jumble of inconsistent and contradictory statements

as to the nature of the alleged contract, making analysis of those issues somewhat complicated.
            Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 2 of 18




        In any event, and for the reasons set forth below, the motion to dismiss will be granted in

part and denied in part.

I.      Background

        A.         Factual Background

        The following facts are presented as alleged in the complaint unless otherwise noted.

        Sandra Madden is a resident of Massachusetts. (Compl. ¶ 1).

        Ascensus College Savings Recordkeeping Services, LLC (“ACS”) is a Delaware limited

liability company. (Id. ¶ 2). ACS is a subsidiary of Ascensus Group, LLC. (Id. ¶ 7). Ascensus

Group has two divisions: Ascensus Government Savings and Ascensus Retirement. (Id. ¶ 10).

Ascensus Government Savings comprises ACS; Ascensus Broker Dealer Services, LLC; and

Ascensus Investment Advisers, LLC. (Id. ¶ 7).

        Ascensus Government Savings provides “program management, recordkeeping,

distribution and investment advisory services for various state administrators and business

partners for state sponsored savings programs.” (Id. ¶ 12). It is the “leading service provider in

the 529 college savings account industry” and services “over $100 billion in assets.” (Id.). 1 That

portfolio represents “greater than a third of the 529 industry.” (Id.).

        From April 2012 until June 2019, Madden was senior vice president and general counsel

for Ascensus Government Savings. (Id. ¶¶ 6-7). 2 In that role, she oversaw a four- to six-person

legal team. (Id. ¶ 14). That team was responsible for negotiating contracts, monitoring

compliance and regulatory activities, creating disclosure documents, and supporting business and


        1
            A 529 Plan, named after section 529 of the Internal Revenue Code, is a tax-advantaged college savings
plan.
        2
          The entities composing Ascensus Government Savings were owned by Sallie Mae until December 2013.
(Compl. ¶¶ 6, 9). That month, Ascensus Group acquired those entities and rebranded them as Ascensus Government
Savings. (Id. ¶ 9).


                                                          2
           Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 3 of 18




product development. (Id.). According to the complaint, during Madden’s tenure as general

counsel, she assisted in developing two new lines of business: ABLE programs and state-

sponsored retirement programs (SSRPs). (Id. ¶ 13). 3 Over the same period, Ascensus

Government Savings doubled the assets of its 529 business. (Id. ¶ 12).

       The complaint alleges that Madden is “a leader in the 529/ABLE/SSRP industry.” (Id. ¶

16). She is one of twelve individuals nationwide selected to serve as a member of the Municipal

Securities Rulemaking Board. (Id.). She is also an active member of the Transfer Agent

Advisory Committee of the Investment Company Institute. (Id.). She has participated in the

Legal Regulatory Committee and the Federal Initiatives Committee of the National Association

of State Treasurers and the College Savings Plan Network. (Id.). She has provided testimony to

the Treasury Department and drafted comment letters to regulators concerning the

529/ABLE/SSRP industry. (Id.).

       The complaint alleges in general terms that Madden’s “employment with Defendant

constituted a contractual relationship.” (Id. ¶ 56). It does not allege, however, that there was a

written employment contract, or a contract for a particular term. Instead, it appears that Madden

was an at-will employee.

       In January 2016, “[i]n recognition of her successful management of business processes

and leadership,” ACS awarded Madden options to purchase common stock of its parent

company. (Id. ¶ 15). The complaint does not indicate whether those options were vested when

they were awarded, were to vest at some future time, or were to vest according to a specific

schedule.

       In spring 2018, Ascensus Group was reorganized. (Id. ¶ 17). As part of that


       3
           An ABLE account is a tax-advantaged account for individuals with disabilities.


                                                         3
         Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 4 of 18




reorganization, Madden was instructed to begin reporting to Joseph Dansky, senior vice

president and general counsel of Ascensus Retirement. (Id.). According to the complaint, prior

to that reorganization, Dansky’s responsibilities and experience centered on mergers and

acquisitions; he had “no significant substantive experience working at regulated financial

entities.” (Id. ¶¶ 18-19).

       After the reorganization, Madden and her team were responsible for all of the legal work

for Ascensus Group except for that related to mergers and acquisitions. (Id. ¶ 30). According to

the complaint, despite that increased workload, Madden’s staff did not increase in size. (Id. ¶

32). She “questioned the appropriateness of the legal resources and the scope of legal services

being contemplated for her group, in terms of the impact on compliance activities.” (Id. ¶ 31).

She also specifically requested that “she be provided additional staffing to replace an attorney

that was spending greater than 90% of her time on non-[Ascensus Government Services] legal

matters.” (Id. ¶ 34).

       Dansky denied that request. (Id.). The complaint alleges that he told Madden that “she

would not get any further resources” and that “she should stop asking” and “stop providing him

with status reports of the legal workload for [Ascensus Government Services].” (Id. ¶ 32).

       According to the complaint, Madden also received “numerous complaints” from

Ascensus Group employees concerning the work product and demeanor of an attorney who

reported to Dansky. (Id. ¶ 37). She raised those concerns with Dansky, who told her “numerous

times that he had never received negative feedback” about that attorney. (Id. ¶ 38). He also

allegedly ignored the recommendation of Madden and the president of Ascensus Government

Services concerning the hiring decision for the chief compliance officer for that division. (Id. ¶

35).



                                                 4
          Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 5 of 18




         The complaint alleges that Dansky “repeatedly showed little knowledge of or interest in

pertinent securities regulations.” (Id. ¶ 26). For example, he allegedly proposed that ACS ignore

“the securities regulatory requirement to obtain consent from the clients of the investment

management contracts of a company that [ACS] was considering purchasing.” (Id.). Madden

and the chief compliance officer objected to that proposal, “citing the potential risks to the

company for knowingly violating a securities regulation,” but Dansky “ignored their objections.”

(Id. ¶ 27).

         Dansky is also alleged to have “erroneously filed certain privacy incidents as breaches

with several state attorney generals” based on an “improper legal analysis.” (Id. ¶ 28). As a

result of those filings, certain ACS employees were terminated, even though “the incidents were

not actually breaches and did not need to be filed with state authorities.” (Id.). When Madden

informed Dansky that the privacy incidents were incorrectly handled, he did not correct the

filings or investigate whether any personnel files included inaccuracies based on them. (Id.

¶ 29).

         The complaint alleges that because Madden “repeatedly expressed concerns about

regulatory risk and compliance risk” at ACS, Dansky “engaged in a pattern of retaliation”

against her. (Id. ¶ 40). He informed her that she “would not be getting any additional resources”

and that “he did not view her as a leader.” (Id. ¶ 39).

         The complaint further alleges that Madden was “consistently treated less favorably than

her male co-workers.” (Id. ¶ 42). It specifically alleges that she was paid less and received less

generous equity awards than male colleagues. (Id. ¶ 43). She also did not receive additional

resources to handle increased workloads, even though her male colleagues did. (Id. ¶ 44). And

she was not invited to executive meetings and management trainings to which her male



                                                  5
         Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 6 of 18




colleagues were invited. (Id. ¶¶ 45-46).

       In March 2019, Madden received her first annual performance review from Dansky. (Id.

¶ 41). That review was her first performance review to include any negative comments. (Id.).

According to the complaint, it contained “false statements” and “criticism of incidents taken out

of context.” (Id.).

       On June 19, 2019, Madden was told that “her position was being eliminated

immediately.” (Id. ¶ 47). That same day, her e-mail access was revoked, and she was “walked

out” of ACS (that is, escorted from the building). (Id. ¶ 50). According to the complaint, the

fact that an executive at ACS was walked out upon termination is unusual: there had never been

a senior vice president or vice president at ACS who had been walked out upon termination. (Id.

¶ 51). And two male executives who recently had been terminated were provided several

months’ notice and allowed to seek new positions using their company e-mail addresses while

employed. (Id. ¶ 52).

       The method of Madden’s termination “hampered” her ability to seek new employment.

(Id. ¶ 53). Specifically, the complaint alleges that she had difficulty “connecting with business

contacts” and “staying informed of meetings for the various boards of which she is a member.”

(Id.). And since her termination, ACS has “not provided any payment or documentation of the

stock options [Madden] exercised.” (Id. ¶ 54).

       B.      Procedural Background

       On March 20, 2020, Madden sued ACS. The complaint asserts five claims: breach of

contract (Count 1); violation of the Equal Pay Act, 29 U.S.C. § 203 (Count 2); gender

discrimination in violation of Title VII, 42 U.S.C. § 2000e-2, and Mass. Gen. Laws ch. 151B

(Count 3); breach of the implied covenant of good faith and fair dealing (Count 4); and

defamation (Count 5). ACS has moved to dismiss Count 1, Count 4, and Count 5 pursuant to
                                                 6
         Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 7 of 18




Fed. R. Civ. P. 12(b)(6) for failure to state claims upon which relief can be granted.

II.    Legal Standard

       To survive a motion to dismiss, a complaint must state a claim that is plausible on its

face. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). For a claim to be plausible, the

“[f]actual allegations must be enough to raise a right to relief above the speculative level . . . .”

Id. at 555 (internal citations omitted). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 556). In determining

whether a complaint satisfies that standard, a court must assume the truth of all well-pleaded

facts and give the plaintiff the benefit of all reasonable inferences. See Ruiz v. Bally Total

Fitness Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007) (citing Rogan v. Menino, 175 F.3d 75, 77

(1st Cir. 1999)). Dismissal is appropriate if the complaint fails to set forth “factual allegations,

either direct or inferential, respecting each material element necessary to sustain recovery under

some actionable legal theory.” Gagliardi v. Sullivan, 513 F.3d 301, 305 (1st Cir. 2008) (quoting

Centro Medico del Turabo, Inc. v. Feliciano de Melecio, 406 F.3d 1, 6 (1st Cir. 2005)).

III.   Analysis

       A.      Count 1: Breach of Contract

       Under Massachusetts law, to assert a claim for breach of contract, the complaint must

allege that (1) a valid contract between the parties existed; (2) the plaintiff was ready, willing,

and able to perform; (3) the defendant breached that contract; and (4) the defendant’s breach

caused the plaintiff damage. See Netcracker Tech. Corp. v. Laliberté, 2020 WL 6384312, at *5

(D. Mass. Oct. 30, 2020) (citing Bose Corp. v. Ejaz, 732 F.3d 17, 21 (1st Cir. 2013)). The

elements of a valid contract include an offer, an acceptance, and an exchange of consideration.

See Harbi v. Massachusetts Inst. of Tech., 2017 WL 3841483, at *7 (D. Mass. Sept. 1, 2017)

                                                   7
         Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 8 of 18




(citing Vadnais v. NSK Steering Sys. Am., Inc., 675 F. Supp. 2d 205, 207 (D. Mass. 2009)).

       For a breach-of-contract claim to survive a motion to dismiss, the complaint “must do

more than allege, in a conclusory fashion, that the defendant breached the contract.” Hogan v.

Teamsters Local 170, 2020 WL 5821905, at *3 (D. Mass. Sept. 30, 2020) (quoting Alenci v.

Hometown Am. Mgt., LLC, 2020 WL 2515872, at *4 (D. Mass. May 15, 2020)). Instead, it must

allege, with “substantial certainty,” the specific contractual obligation that the defendant

breached. Id. (quoting Alenci, 2020 WL 2515872, at *4); see also Buck v. American Airlines,

Inc., 476 F.3d 29, 38 (1st Cir. 2007) (describing the pleading requirement for breach-of-contract

claims under Massachusetts law). In particular, it must “at least” plead facts that identify “who

did what to whom, when, where, and why,” and explain “what obligations were imposed on each

of the parties by the alleged contract.” Hogan, 2020 WL 5821905, at *3 (quoting Alenci, 2020

WL 2515872, at *4).

       The actual alleged contract at issue in this case is a matter of substantial confusion. The

allegations in the complaint as to the existence of a contract, and its breach, are as follows:

               56.    Ms. Madden’s employment with Defendant constituted a
               contractual relationship.

               57.     Ms. Madden met all her obligations to Defendant by performing
               her duties diligently and competently.

               58.    Defendant breached the contract of employment by terminating
               Ms. Madden in retaliation for her raising concerns about the company’s
               regulatory compliance.

               59.    Defendant breached its contract with Ms. Madden by not providing
               any payment or documentation of the stock options Ms. Madden
               exercised.

               60.    As a direct and proximate result of Defendant’s breach of contract,
               Ms. Madden has suffered damages, including lost wages, lost benefits, and
               an unpaid bonus for 2019.



                                                  8
            Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 9 of 18




(Compl. ¶¶ 56-60).

                 1.       Employment Contract Generally

        The allegations of the complaint, taken as a whole, suggest that plaintiff is alleging the

existence of an employment contract that has at least two specific provisions: prohibiting

termination in retaliation for certain conduct and requiring payment and documentation upon the

exercise of stock options. But there are no further allegations concerning the existence of such

an employment contract or its terms, such as the date any contract was executed, the parties to

the contract, what obligations it imposed, the length of the contract, and whether it was reduced

to writing. Furthermore, plaintiff has neither quoted the language of any such contract nor

attached it as an exhibit to the complaint.

        Instead, the complaint simply alleges that plaintiff’s “employment with [defendant]

constituted a contractual relationship.” (Id. ¶ 56). That conclusory allegation, without more, is

insufficient to allege the existence of an enforceable contract. See Driscoll v. Simsbury Assocs.,

Inc., 2018 WL 2139223, at *5 (D. Mass. May 9, 2018) (“To the extent that Plaintiff is attempting

to argue that a contract existed simply by virtue of her employment, she has cited no legal

authority in support of that proposition.”). Without explaining “what obligations were imposed

on each of the parties by the alleged contract,” the complaint falls far short of the “irreducible

minimum” required to plead a claim for breach of contract. See Buck, 476 F.3d at 38; Hogan,

2020 WL 5821905, at *3 (explaining that the complaint must “at least” identify “what

obligations were imposed on each of the parties by the alleged contract” and describe with

“substantial certainty the specific contractual promise the defendant failed to keep” (internal

quotation marks and citations omitted)). 4


        4
          In her opposition, plaintiff does not even argue that the complaint alleges an employment contract. (Pl.
Opp. at 5-6). Instead, she contends that the complaint properly pleads a claim for breach of contract because “every

                                                         9
          Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 10 of 18




         Accordingly, to the extent that the complaint alleges the existence and breach of an

employment contract, it fails to state a claim upon which relief can be granted. See Higgins v.

Town of Concord, 246 F. Supp. 3d 502, 518 (D. Mass. 2017) (granting motion to dismiss breach-

of-contract claim where the complaint “fails to identify what ‘contract’ is at issue,” making the

claim “too vague and imprecise to provide meaningful guidance to the defendants”).

                  2.       Contract Concerning Stock Options

         Notwithstanding the allegations in the complaint, plaintiff herself now rejects defendant’s

characterization of the alleged contract as an employment contract, contending instead that it is a

contract concerning stock options and nothing more:

         Defendant seeks to have Count 1 dismissed by erroneously claiming that
         [plaintiff] failed to establish “the existence of an employment contract or
         otherwise demonstrating the provisions of such contract which were purportedly
         breached.” However, the focus of the breach of contract claim is that Ascensus
         has not provided any payment or documentation of the stock options [plaintiff]
         exercised.

(Pl. Opp. at 6 (internal citation omitted) (quoting Def. Mem. at 7)). She likewise contends in her

opposition that the complaint “plainly alleges the existence of a contract between herself and

[defendant] for stock options, which were first offered in 2016.” (Id. (emphasis added)).

         It thus appears that plaintiff intended to allege merely the existence and breach of a

contract concerning her stock options. If so, it is unclear whether the other allegations

concerning a “contract of employment” and its breach are mere surplusage and may be

disregarded. Nor is it clear how a failure to provide payment or documentation upon the exercise

of stock options could result, as the complaint alleges, in contractual damages such as lost wages,



contract contains a covenant of good faith and fair dealing, and an employer breaches that covenant when it
dismisses an at-will employee in order to deprive her of compensation fairly earned and legitimately expected for
services rendered.” (Id.). But that argument simply assumes the existence of a contract, which is a disputed issue; a
valid contract is a necessary predicate to a claim for breach of the implied covenant of good faith and fair dealing.


                                                         10
          Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 11 of 18




lost benefits, and an unpaid bonus.

          In any event, the question is whether the complaint sets forth sufficiently specific

allegations as to the existence of a contract for stock options. As noted, it alleges that “[i]n

recognition of her successful management of business processes and leadership, in January 2016

[defendant] awarded [plaintiff] 190.51 stock options to purchase common stock” of defendant’s

parent company. (Compl. ¶ 15). It also alleges that defendant “breached its contract with

[plaintiff] by not providing any payment or documentation of the stock options [she] exercised.”

(Id. ¶ 59; see also id. ¶ 54 (“[Defendant] has not provided any payment or documentation of the

stock options [plaintiff] exercised.”)). It thus appears that plaintiff exercised, or attempted to

exercise, some or all of her options, and did not receive any payment or “documentation” as a

result.

          There is nothing else in the complaint about the alleged options contract, or the

obligations of either party, including whether the options had vested, in whole or in part, at the

time she exercised (or attempted to exercise) them. It does not allege what, if any, obligations

were created concerning providing “documentation.” It does not allege when the contract was

created, or whether it was oral or written. If there is a written contract, it is not described or

quoted, and it is not attached to the complaint. Nor are there any specifics as to the alleged

breach, such as when she exercised or attempted to exercise the options, and what happened as a

result. The complaint is therefore missing the most basic information as to the terms of the

alleged contract and the nature of the breach. See Buck, 476 F.3d at 38; Hogan, 2020 WL

5821905, at *3.

          Her opposition to the motion to dismiss adds a few sketchy details. She argues in her

memorandum that the contract for stock options “included a proposed schedule for when her



                                                   11
           Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 12 of 18




interests would vest and how she could exercise those options,” and that “[t]he obligations

imposed on each party by this contract were unequivocal.” (Pl. Opp. at 6). That, too, is unduly

vague; she never explains what those “unequivocal” obligations actually are, or how they were

breached. Nor does she indicate whether the “proposed” vesting schedule actually created any

contractual rights, and if so, what those rights were. More importantly, those allegations are not

in the complaint, and may not be used to bolster its claims. See Driscoll, 2018 WL 2139223,

at *5 n.3 (explaining that a plaintiff “may not amend her complaint through her opposition

brief”).

           Again, a claim for breach of contract must set forth basic information as to the nature and

terms of the alleged contract and the circumstances of the alleged breach. Here, the allegations

in the complaint as to the existence of a contract concerning the exercise of stock options, and

defendant’s breach of that contract, are wholly inadequate to satisfy those requirements. The

motion to dismiss will therefore be granted as to that claim.

                                            *       *      *

           The fundamental purpose of a complaint is to “give the defendant fair notice of what the

plaintiff’s claim is and the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47

(1957). It may be, of course, that plaintiff has a valid factual basis for a claim for breach of

contract. But that does not mean she is not required to provide the defendant with notice of the

basis of that claim. Because she has failed to do so, her claim for breach of contract fails, and

the Court will grant defendant’s motion to dismiss as to Count 1.

           B.     Count 4: Breach of the Implied Covenant of Good Faith and Fair Dealing

           Under Massachusetts law, a covenant of good faith and fair dealing is implied in every

contract. See UNO Rests., Inc. v. Boston Kenmore Realty Corp., 441 Mass. 376, 385 (2004).

That covenant provides that “neither party shall do anything that will have the effect of
                                                   12
        Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 13 of 18




destroying or injuring the rights of the other party to receive the fruits of the contract.”

Anthony’s Pier Four, Inc. v. HBC Assocs., 411 Mass. 451, 471-72 (1991) (quoting Drucker v.

Roland Wm. Jutras Assocs., 370 Mass. 383, 385 (1976)). By contracting, parties implicitly agree

“to deal honestly and in good faith in both the performance and enforcement of the terms of their

contract.” Hawthorne’s, Inc. v. Warrenton Realty, Inc., 414 Mass. 200, 211 (1993). To establish

a breach of the implied covenant, “a plaintiff must prove that there existed an enforceable

contract between the two parties and that the defendant did something that had the effect of

destroying or injuring the right of [the plaintiff] to receive the fruits of the contract.”

FabriClear, LLC v. Harvest Direct, LLC, 2020 WL 4938340, at *5 (D. Mass. Aug. 24, 2020)

(quoting Blake v. Professional Coin Grading Serv., 898 F. Supp. 2d 365, 388 (D. Mass. 2012)).

        Here, the basis for plaintiff’s claim is again unclear. The complaint alleges that

defendant breached the implied covenant when it terminated plaintiff contrary to public policy.

(Compl. ¶¶ 73-76). Specifically, it alleges that defendant terminated plaintiff “to cover up its

potentially illegal conduct” after she “raised concerns of [defendant’s] potential violations of

federal securities regulations in good faith.” (Id. ¶¶ 74-75). And in her opposition

memorandum, plaintiff contends that Count 4 should survive the motion to dismiss by relying on

case law concerning terminations in violation of public policy. (Pl. Opp. at 7-9). At the same

time, elsewhere in her opposition, plaintiff contends that defendant breached the implied

covenant of good faith and fair dealing by terminating plaintiff to deprive her of compensation—

the stock options—that she earned. (Id. at 5-6). She makes that contention, however, only in her

opposition; it is absent from her complaint.

        In any event, plaintiff’s claim for breach of the implied covenant fails for the same reason

her claim for breach of contract fails: the complaint does not properly allege the existence of a



                                                   13
        Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 14 of 18




contract. “Under Massachusetts law, a claim of breach of the implied covenant of good faith and

fair dealing can lie only where there exists a binding contract.” Haglund v. Estée Lauder Cos.,

466 F. Supp. 3d 292, 300 (D. Mass. 2020) (citing Eigerman v. Putnam Invs., Inc., 450 Mass.

281, 288 (2007)); see also Driscoll, 2018 WL 2139223, at *5 n.3 (“[T]he claim [for breach of the

implied covenant of good faith and fair dealing] would fail because [the plaintiff] has not

sufficiently alleged the existence of a contract.” (citing Human Res. Dev. Press, Inc. v. Ikon

Office Sols. Co., 2006 WL 149043, at *9 (D. Mass. Jan. 12, 2006))). Because the Court

concluded that the complaint does not sufficiently allege any contract between plaintiff and

defendant, plaintiff may not maintain a claim for breach of the implied covenant. See Haglund,

466 F. Supp. 3d at 300 (“Having concluded that no contract between the parties exists, plaintiff

cannot maintain a derivative claim for violation of the implied covenant of good faith and fair

dealing.”).

       The fact that plaintiff may not maintain a claim for breach of the implied covenant of

good faith and fair dealing in the absence of a contract does not mean that defendant’s ability to

terminate plaintiff was unrestrained. It is well-established under Massachusetts law that an

employer may not terminate an employee in violation of “clearly established public policy.”

Limoli v. Delta Air Lines, Inc., 2019 WL 6253269, at *9 (D. Mass. Nov. 22, 2019) (quoting King

v. Driscoll, 418 Mass. 576, 582 (1994)). To the extent that the complaint’s allegations that

plaintiff’s termination violated public policy have merit, they may support a claim for wrongful

termination. But the complaint does not assert such a claim. Instead, it asserts a claim for

breach of the implied covenant, which requires a contract between the parties. See, e.g.,

Haglund, 466 F. Supp. 3d at 300; Driscoll, 2018 WL 2139223, at *5 n.3.

       Accordingly, the Court will grant defendant’s motion to dismiss as to Count 4.



                                                14
        Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 15 of 18




       C.      Count 5: Defamation

       Under Massachusetts law, to assert a claim for defamation, the complaint must allege that

(1) the defendant made a statement concerning the plaintiff to a third party; (2) the statement was

defamatory such that it could damage the plaintiff’s reputation in the community; (3) the

defendant was at fault in making the statement; and (4) the statement either caused the plaintiff

economic loss or is actionable without proof of economic loss. See Shay v. Walters, 702 F.3d 76,

81 (1st Cir. 2012) (citing Ravnikar v. Bogojavlensky, 438 Mass. 627, 629-30 (2003)). A

statement is “susceptible to defamatory meaning” if it tends “to hold the plaintiff up to scorn,

hatred, ridicule or contempt, in the minds of any considerable and respectable segment in the

community.” Id. (quoting Amtrak Prods., Inc. v. Morton, 410 F.3d 69, 72 (1st Cir. 2005)).

       Defamation is not limited to written and oral statements; conduct may be defamatory if “a

reasonable third person observing [the defendant’s] conduct would have understood it to be

defamatory.” Phelan v. May Dep’t Stores Co., 443 Mass. 52, 58 (2004); see also id. at 57

(“[D]efamatory publication may result from the physical actions of a defendant, in the absence of

written or spoken communication.” (emphasis omitted)); Craig v. Merrimack Valley Hosp., 45 F.

Supp. 3d 137, 153 (D. Mass. 2014) (“Defamation by conduct is a recognized cause of action in

Massachusetts.”).

       The complaint alleges that defendant’s conduct upon terminating plaintiff was

defamatory. (Compl. ¶¶ 78-81). Specifically, it alleges that defendant’s escorting her out of

ACS in view of her co-workers and suspending her e-mail access constituted defamatory

conduct. (Id. ¶ 78). It further alleges that the conduct was a “false statement” that “suggest[ed]

that [plaintiff] had engaged in criminal activity” and “discredited her in a respectable class of the

community.” (Id. ¶¶ 79-80).

       Defendant contends, in substance, that the complaint fails to allege the first two elements
                                                 15
            Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 16 of 18




of defamation—that the defendant made a statement concerning the plaintiff and that the

statement was defamatory. 5 Defendant first contends that the complaint fails to allege that it

made any “statement” because “[i]t is well established that conduct alone is insufficient to

support a defamation claim.” (Def. Mem. at 11-13). But that is incorrect. Under Massachusetts

law, conduct alone may support a defamation claim. See, e.g., Phelan, 443 Mass. at 57-58;

Craig, 45 F. Supp. 3d at 153.

        Defendant further contends that the specific conduct the complaint alleges—that

defendant escorted plaintiff from the premises after her termination—is not defamatory as a

matter of law. Defendant reasons that in each of the three decisions on which plaintiff relies,

“the court required more than the mere act of escorting an individual from the premises to

advance a defamation claim.” (Def. Reply at 9-10 (citing Petsch-Schmid v. Boston Edison Co.,

914 F. Supp. 697 (D. Mass. 1996); Phelan, 443 Mass. at 52; Lopez v. Massachusetts Gen. Hosp.,

2017 WL 2562429 (Mass. App. Ct. June 14, 2017) (unpublished))). And defendant notes that a

recent decision by this court “reaffirmed that merely walking someone out of a building, without

doing anything more to convey a defamatory message, as a matter of law is not defamation.”

(Id. at 10 (citing Cloutier v. City of Lowell, 2017 WL 11488633 (D. Mass. July 12, 2017))).

        Those decisions, however, do not examine whether claims could survive motions to

dismiss. In Cloutier and Lopez, the courts granted the defendants’ motions for summary

judgment as to defamation claims because the plaintiffs failed to present evidence that third

parties would have understood defendants’ conduct—escorting the plaintiffs out of the



        5
           The complaint sufficiently alleges the third and fourth elements of defamation, and defendants do not
contend otherwise. It plainly alleges that defendant is at fault. (Compl. ¶¶ 78-80). And not only does the complaint
allege that the statement caused economic loss (id. ¶ 81), but the statement is actionable even without such a loss
because it is a statement that “may prejudice the plaintiff’s profession or business.” Ravnikar, 438 Mass. at 630
(citing Lynch v. Lyons, 303 Mass. 116, 118-19 (1939)).


                                                        16
        Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 17 of 18




premises—to be defamatory. See Cloutier, 2017 WL 11488633, at *32 (“Even viewing the

evidence in the light most favorable to plaintiff, defendants’ conduct—walking out of the library

with plaintiff—is ambiguous and open to various interpretations. Plaintiff’s mere belief that

defendants’ actions damaged her reputation, without more, is insufficient to create a material

issue that defendants’ conduct was defamatory.” (internal quotation marks and citation omitted));

Lopez, 2017 WL 2562429, at *4 (“[Plaintiff] also argues that [defendant’s] actions constituted

defamation by conduct because its security guards escorted her from MGH. [Plaintiff] has not

demonstrated a dispute of material fact on this claim.” (citing Phelan, 443 Mass. at 58-59)).

       In Phelan, the SJC affirmed a judgment notwithstanding the verdict in defendant’s favor

for the same reason. See Phelan, 443 Mass. at 58-59 (“To satisfy his burden of proof, [plaintiff]

needed to present testimony from at least one coworker who observed [the employer’s] actions

and interpreted such actions as defamatory. Because he failed to do so, we conclude that he did

not establish the essential elements of defamation.” (internal citation omitted)). As in Cloutier

and Lopez, judgment in favor of the defendant was appropriate because the plaintiff failed to

present evidence that the defendant’s conduct was defamatory.

       And in Petsch-Schmid, the court denied the defendant’s motion for summary judgment as

to the plaintiff’s defamation claim. See Petsch-Schmid, 914 F. Supp. at 705-06. That decision

followed the court’s previous decision in the case denying the defendant’s motion for judgment

on the pleadings as to the same claim. See id. at 705. In the decision denying the motion for

judgment on the pleadings, the court explained that “it is possible that the escort may have been

conducted in such a manner as to communicate a defamatory statement to other employees about

the plaintiff.” Id. Even though the court recognized that the plaintiff “may have difficulty in

proving this claim,” it nevertheless permitted the claim to go forward. Id.



                                                17
        Case 1:20-cv-10565-FDS Document 18 Filed 01/22/21 Page 18 of 18




       For present purposes, the complaint need only allege a plausible claim that third parties

would have reasonably understood defendant’s conduct to be defamatory. Here, the complaint

includes the following allegations:

       •   “In the financial services industry if the general counsel is walked out with no

           transition this creates the impression of wrongdoing on the part of the general

           counsel.” (Compl. ¶ 50).

       •   “Upon information and belief, there has never been a Senior Vice President or Vice

           President at [ACS] who has been walked out upon termination.” (Id. ¶ 51).

       •   “[Plaintiff’s] termination was in stark contrast to that of two male executives who had

           recently been terminated. Both had been given notice months in advance of their

           ultimate termination date and had been allowed to openly seek new positions while

           still employed, which included access to their company email.” (Id. ¶ 52).

Under the circumstances, the claim for defamation is sufficiently plausible to survive a motion to

dismiss. Whether it will survive summary judgment is a question for another day. Accordingly,

the Court will deny the motion to dismiss as to Count 5.

IV.    Conclusion

       For the foregoing reasons, defendant’s motion to dismiss is GRANTED as to Count 1 and

Count 4 and otherwise DENIED.

So Ordered.


                                                 /s/ F. Dennis Saylor IV
                                                 F. Dennis Saylor IV
Dated: January 22, 2021                          Chief Judge, United States District Court




                                                18
